Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20th, 2022 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed April 20th, 2022, with respect to the rejections of the independent claims under Chen, Moyer, and Barry have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Chen and Barry (cited in previous Office Action).
As Applicant’s arguments are addressed toward limitations modified via amendment, they will be addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0274992, cited in the IDS dated January 11th, 2021) in view of Barry (US 2001/0032305).

Regarding claim 1, Chen teaches a multiprocessor device that includes a first processor and a second processor, wherein the multiprocessor device is configured to cause, when debugging of the first processor is to be performed by using the second processor, the second processor to refer to a first value of a first program counter set for the first processor (Fig 1, first and second cores, [0030-0032], program counter in register row of each core & Fig 2, [0036-0037], tracing module records registers of the register row).
Chen and Moyer fail to teach wherein the first and second processor have a first and second local instruction memory from which the instruction held at the address indicated by the first value is fetched.
Barry teaches a multiprocessor device for debugging comprising a first processor having a first local instruction memory and a second processor having a second local instruction memory ([0009-0010] & Figs 9-10, [0051], [0056], local instruction memories present in first host processor and second coprocessor) wherein a first value of a first program counter set for the first local instruction memory is used to fetch an instruction held at the address indicated by the first value from the second local instruction memory by using the value referred from the program counter ([0010], [0037], PC value & [0051-0054], [0056], host processor provides PC to be fetched by coprocessor, coprocessor fetches instructions within its memory region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen with those of Barry to utilize processors with dedicated instruction memories.  While Chen does not explicitly disclose the breakdown of the exemplary multiprocessor’s memory system, one of ordinary skill in the art would understand that a distinct processor core, such as those disclosed by Chen, would commonly include its own local memory for storing instructions or data, such as an L1 cache or other memory structure with fast access times.  Therefore, including local instruction memories for each of the processors, as disclosed by Barry, would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Chen and Barry teaches the device according to claim 1, wherein a function unit of the second processor refers to data held in the first processor based on the fetched instruction (Chen [0036]).

Regarding claim 3, the combination of Chen and Barry teaches the device according to claim 1, wherein each of the first processor and the second processor includes a unique program counter (Chen [0031], Barry [0052]).

Regarding claim 4, the combination of Chen and Barry teaches the device according to claim 3, wherein at a time of a normal operation, the second processor is configured refer to a second value of a second program counter set for the second local instruction memory and to fetch an instruction held at the address indicated by the second value from the second local instruction memory (Chen [0035], normal core operation & Barry [0051-0054], [0056], local instruction memory & PC in coprocessor, coprocessor executes instructions within its memory region).

Regarding claim 5, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein the second local instruction memory holds, in a position associated with a position in which a debugging-target program to be executed by the first processor is stored, the program for debugging a debugging-target program (Chen Fig 1, memory 100 holds program and tracing module & Barry [0051-0054], [0056]).

Regarding claim 6, the combination of Chen, Moyer, and Barry teaches the device according to claim 1, wherein the first processor executes a program for performing periodic contrl, and the program includes a portion which is set as a debugging target and a portion which is not set as the debugging target (Chen Fig 1, [0028], [0035-0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182